Title: From George Washington to Major General Robert Howe, 30 March 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Head Qrs Morris Town March 30: 1780
          
          From the diminution of our force at the Highlands by the expiration of the service of many of the Troops & which will become still greater from the same cause, and the possibility that the Enemy may attempt to enterprize something against the posts there—I have determined to bring the New-Hampshire Brigade from Danbury to reinforce you—The inclosed Letter to the Commanding Officer there, You will perceive, is for this purpose which you will be pleased to seal & transmit after you have made proper arrangements for quartering them. If there are Barracks & Covering sufficient on this side the River at West point, for One of the Massachusetts Brigades stationed on the Other—it appears to me that it will be best to remove it & for the New Hampshire to occupy the Quarters they leave. This however is an arrangement of the propriety of which You will finally decide yourself as circumstances may seem to require.
          
          I am exceedingly pained to find that such a spirit for resigning seems to have taken place in the Massachusetts line. Not less than twelve Officers, Captains, Lieuts. & Ensigns have left it in this way, since the 1st of January—Two thirds of them in the course of a few days past—& I have now before me Four or five applications more for the same purpose I trust that this conduct will be better considered of and that there will be no more resignations. Besides the injury which must arise to the service from the practice—the Officers who pursue it will illy requite the measures, which it is said, the State have lately adopted for their relief.
          I have received Your Favors of the 25 & 27 Instant. If the proposed Exchange of Regiments between Majors Maxwell & Ballard is agreeable to themselves and to the Officers of the respective Regiments—I dont know that there can be any objection to it. The exchange however should be the effect of such an agreement or it may become a subject of some trouble hereafter. I am Dr sir, with great regard Yr Most Obedt st
          
            G.W.
          
          
            P.S. I am extremely anxious to have the New Hampshire Troops at the Highland posts—as soon as it can be done—and request You will have the place for their reception & accomodation ready for them as soon as circumstances will admit.
          
        